DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 30 is objected to because of the following informalities:  “the second mode” in line 3 should read –the second mode.--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: feedback device in claims 17-23 and 26-33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-26 and 28-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0254955 (Fields et al.).
Regarding claim 17, Fields et al. teaches a vehicle (Figure 1, vehicle, 108; [0019]-[0020]), comprising: 
a feedback device (Figure 1, speaker, 122 or displays, [0021]; other stimuli as in [0052]);
a bio-signal sensor (Figure 1, one or more physiological sensors, 120) configured to measure a bio-signal of a user (sensors, [0021]; [0029]; [0035]);
a controller (Figure 1, computer, 114 communicating with network, 104) (Figure 1; [0021]) configured to:
	determine an information of a current emotional state of the user based on the bio-signal ([0040]; [0045]-[0046]);
	extract at least one emotion factor that affects the current emotional state ([0019]; evaluating and identifying signs of impaired emotional state such as anxiety or aggression, [0045]-[0046]);
	determine, based on a difference value between the current emotional state and a target emotional state, an operation ratio between a first mode for controlling the feedback device to decrease an emotion factor corresponding to a degree of excitability of the user among the at least one emotion factor and a second mode for controlling the feedback device to increase an emotion factor corresponding to a degree of positivity of the user among the at least one emotion factor (user’s impaired emotional state scores calculated as a difference between the impaired emotional state score and a threshold, [0047], [0049]-[0050]; based on calculation of impaired emotional state scores determining the user is in an impaired emotional state, first and second modes of stimuli determined to improve user’s anxiety/aggression states reducing excitability and improving positivity, [0052], [0057], [0061]-[0062]); and
	control the feedback device for a predetermined time based on the operation ratio ([0052]; [0059]; [0062]).
Regarding claims 18 and 21, Fields et al. teaches the controller (114, 104) is configured to control the feedback device to output at least one of a sound, an image, or a vibration having a frequency corresponding to a target breathing cycle or a target heartbeat cycle in the first mode, to output and at least one of a sound that increases the emotion factor corresponding to the degree of positivity, a vibration having a frequency corresponding to the sound, or an image having a frequency corresponding to the sound in the second mode (The limitations “to control the feedback device to output…a target heartbeat cycle in the first mode” and “to control the feedback device to output…to the sound in the second mode” are functional language. Since the computer 114 and back end components 104 are configured to determine the type(s) and frequency of stimulation that are provided to user selected based on analysis of weighted factors of impaired emotion state calculation to improve the impaired emotional state, the “controller” 114, 104 is capable of performing the claimed function. See [0046], [0048], [0052], and [0061]. Stimuli include sounds, images, or massage in the vehicle seat, [0052].). 
Regarding claims 19 and 22, Fields et al. teaches the controller (114, 104) is configured to control the feedback device to output at least one of perfume or wind that decreases the emotion factor corresponding to the degree of excitability in the first mode, and that increases the emotion factor corresponding to the degree of positivity in the second mode (The limitations “to control the feedback device to output…in the first mode” and “to control the feedback device to output…in the second mode” are functional language. Since the computer 114 and back end components 104 are configured to determine the type(s) and frequency of stimulation that are provided to user selected based on analysis of weighted factors of impaired emotion state calculation to improve the impaired emotional state, the “controller” 114, 104 is capable of performing the claimed function. See [0046], [0048], [0052], and [0061]. Stimuli include hot or cold air blasts and aromatic stimuli, [0052].).
Regarding claims 20 and 23, Fields et al. teaches the controller (114, 104) is configured to control the feedback device to output an image of a color that decreases the emotion factor corresponding to the degree of excitability in the first mode, and that increases the emotion factor corresponding to the degree of positivity in the second mode (The limitations “to control the feedback device to output…in the first mode” and “to control the feedback device to output…in the second mode” are functional language. Since the computer 114 and back end components 104 are configured to determine the type(s) and frequency of stimulation that are provided to user selected based on analysis of weighted factors of impaired emotion state calculation to improve the impaired emotional state, the “controller” 114, 104 is capable of performing the claimed function. See [0046], [0048], [0052], and [0061]. Stimuli include video, still images, or lighting, which includes color, [0052].).
Regarding claim 24, Fields et al. teaches a camera (Figure 2, front image capture device, 218) configured to obtain image data of the user, wherein the controller (114, 104) is configured to determine information about the user's current emotional state based on at least one of the image data or the bio-signal ([0034]; camera 218 to capture image data of user, and processed “to determine pupil dilation or facial flushing” to determine emotional state, [0044], [0046]).
Regarding claim 25, Fields et al. teaches an inputter configured to receive information about the target emotional state from the user (“user interface to allow a user to input commands to” system, [0037], [0067]).
Regarding claim 26, Fields et al. teaches a method for controlling a vehicle (Figure 1, vehicle, 108; [0019]-[0020]), the vehicle (108) including a feedback device (Figure 1, speaker, 122 or displays, [0021]; other stimuli as in [0052]), and a bio-signal sensor (Figure 1, one or more physiological sensors, 120) configured to measure a bio-signal of a user (sensors, [0021]; [0035]), the method comprising: 
determining an information of a current emotional state of the user based on the bio-signal ([0040]; [0045]-[0046]); 
extracting at least one emotion factor that affects the current emotional state ([0019]; evaluating and identifying signs of impaired emotional state such as anxiety or aggression, [0045]-[0046]); 
determining, based on a difference value between the current emotional state and a target emotional state, an operation ratio between a first mode for controlling the feedback device to decrease an emotion factor corresponding to a degree of excitability of the user among the at least one emotion factor and a second mode for controlling the feedback device to increase an emotion factor corresponding to a degree of positivity of the user among the at least one emotion factor (user’s impaired emotional state scores calculated as a difference between the impaired emotional state score and a threshold, [0047], [0049]-[0050]; based on calculation of impaired emotional state scores determining the user is in an impaired emotional state, first and second modes of stimuli determined to improve user’s anxiety/aggression states reducing excitability and improving positivity, [0052], [0057], [0061]-[0062]); and 
controlling the feedback device for a predetermined time based on the operation ratio ([0052]; [0059]; [0062]).
Regarding claims 28 and 31, Fields et al. teaches the controlling of the feedback device comprises: controlling the feedback device to output at least one of perfume or wind that decreases the emotion factor corresponding to the degree of excitability in the first mode, and that increases the emotion factor corresponding to the degree of positivity in the second mode (The computer 114 and back end components 104 determine the type(s) and frequency of stimulation that are provided to the user and selects the stimuli based on analysis of weighted factors of impaired emotion state calculation to improve the impaired emotional state, reducing excitability and improving positivity. See [0046], [0048], [0052], and [0061]. Stimuli include hot or cold air blasts and aromatic stimuli, [0052].).
Regarding claims 29 and 32, Fields et al. teaches controlling of the feedback device to output an image of a color that decreases the emotion factor corresponding to the degree of excitability in the first mode, and that increases the emotion factor corresponding to the degree of positivity in the second mode (The computer 114 and back end components 104 determine the type(s) and frequency of stimulation that are provided to user selected based on analysis of weighted factors of impaired emotion state calculation to improve the impaired emotional state, reducing excitability and improving positivity. See [0046], [0048], [0052], and [0061]. Stimuli include video, still images, or lighting, which includes color, [0052].).
Regarding claim 30, Fields et al. teaches controlling the feedback device to output at least one of a sound that increases the emotion factor corresponding to the degree of positivity, a vibration having a frequency corresponding to the sound, or an image having a frequency corresponding to the sound in the second mode (The computer 114 and back end components 104 are configured to determine the type(s) and frequency of sound stimulation that is provided to user selected based on analysis of weighted factors of impaired emotion state calculation to improve the impaired emotional state, reducing excitability and improving positivity. See [0046], [0048], [0052], and [0061].).
Regarding claim 33, Fields et al. teaches the vehicle comprises a camera (Figure 2, front image capture device, 218) configured to obtain image data of the user, wherein the controlling of the feedback device comprises: determining information about the user's current emotional state based on at least one of the image data or the bio-signal ([0034]; camera 218 to capture image data of user, and processed “to determine pupil dilation or facial flushing” to determine emotional state, [0044], [0046]).
Regarding claim 34, Fields et al. teaches the vehicle further comprises an inputter configured to receive information about the target emotional state from the user (“user interface to allow a user to input commands to” system, [0037], [0067]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0254955 (Fields et al.) in view of U.S. Patent Application Publication No. 2017/0239433 (Martin et al.).
Regarding claim 27, Fields et al. teaches all the limitations of claim 26. Fields et al. teaches controlling the feedback device to output at least one of a sound, an image, or a vibration having a frequency in the first mode (The computer 114 and back end components 104 are configured to determine the type(s) and frequency of sound or vibratory stimulation that is provided to user selected based on analysis of weighted factors of impaired emotion state calculation to improve the impaired emotional state, reducing excitability and improving positivity. See [0046], [0048], [0052], and [0061].). Fields et al. does not expressly teach the frequency of the sound, image, or vibration corresponds to a target breathing or heartbeat cycle.
However, Martin et al. teaches a method for reducing anxiety (abstract), comprising controlling a feedback device to output sound having a frequency corresponding to a target breathing cycle (visual or acoustic stimuli provided to user at frequency pacing desired respiration rate to calm user, thus reducing heightened anxiety, [0284]-[0285]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fields et al. such that the frequency of the sound, image, or vibratory stimulus output corresponds to a target breathing cycle as taught by Martin et al., because Martin et al. teaches providing such paced stimuli encourages a user to reduce their respiration rate when in a heightened emotional state, such as an elevated state of anxiety, to thereby calm the user ([0284]-[0285]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 16 of copending Application No. 16/513,304 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of the instant application is merely broader in scope than all that is recited in claim 8 of the ‘304 application. That is, claim 17 is anticipated by claim 8 of the ‘304 application. Similarly, claim 26 is anticipated by claim 16 of the ‘304 application. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 18-25 and 28-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 16 of copending Application No. 16/513,304 in view of U.S. Patent Application Publication No. 2015/0254955 (Fields et al.). 
Regarding instant claims 18-23 and 28-32, claim 8 of the ‘304 application recites all that is recited in instant claims 18-23 (which encompasses claim 17), and claim 16 of the ‘304 application recites all that is recited in instant claims 28-32 (which encompasses claim 26). The difference between instant claims 18-23 and claim 8 of the ‘304 lies in that instant claims 18-23 recite the limitations “to control the feedback device to output…a target heartbeat cycle in the first mode” (claim 18), “to control the feedback device to output at least one of perfume and wind…in the first mode” (claim 19), “to control the feedback device to output an image of a color…in the first mode” (claim 20), “to control the feedback device to output…to the sound in the second mode” (claim 21), “to control the feedback device to output at least one of perfume or wind…in the second mode” (claim 22), and “to control the feedback device to output an image of a color…in the second mode” (claim 23), which are not recited in claim 8 of the ‘304 application. Similarly the limitations noted above are not recited as steps performed in claim 16 of the ‘304 application.
However, Fields et al. teaches a vehicle and method for controlling the vehicle (Figure 1, vehicle, 108; [0019]-[0020]), comprising: providing a feedback device (Figure 1, speaker, 122 or displays, [0021]; other stimuli as in [0052]); providing a controller (Figure 1, computer, 114 communicating with network, 104) (Figure 1; [0021]) to control the feedback device to decrease an emotion factor corresponding to a degree of excitability of the user among at least one emotion factor and a second mode for controlling the feedback device to increase an emotion factor corresponding to a degree of positivity of the user among the at least one emotion factor (user’s impaired emotional state scores calculated as a difference between the impaired emotional state score and a threshold, [0047], [0049]-[0050]; based on calculation of impaired emotional state scores determining the user is in an impaired emotional state, first and second modes of stimuli determined to improve user’s anxiety/aggression states reducing excitability and improving positivity, [0052], [0057], [0061]-[0062]). Fields et al. teaches the controller (114, 104) is configured to control the feedback device to output at least one of a sound, an image, or a vibration having a frequency corresponding to a target breathing cycle or a target heartbeat cycle in the first mode, to output and at least one of a sound that increases the emotion factor corresponding to the degree of positivity, a vibration having a frequency corresponding to the sound, or an image having a frequency corresponding to the sound in the second mode (The computer 114 and back end components 104 are configured to determine the type(s) and frequency of stimulation that are provided to user selected based on analysis of weighted factors of impaired emotion state calculation to improve the impaired emotional state. See [0046], [0048], [0052], and [0061]. Stimuli include sounds, images, or massage in the vehicle seat, [0052].). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of claim 8 and the method of controlling the vehicle of claim 16 of the ‘304 application such that the controller is configured to control the feedback device to output at least one of a sound, an image, or a vibration having a frequency corresponding to a target heartbeat or breathing cycle in the first mode; to control the feedback device to output at least one of perfume or wind that decreases the emotion factor corresponding to the degree of excitability in the first mode; to output an image of a color that decreases the emotion factor corresponding to the degree of excitability in the first mode and that increases the emotion factor corresponding to the degree of positivity in the second mode, and to output at least one of a sound that increases the emotion factor corresponding to the degree of positivity, a vibration having a frequency corresponding to the sound, or an image having a frequency corresponding to the sound in the second mode; and to output an image of a color that increases the emotion factor corresponding to the degree of positivity in the second mode in light of the teachings of Fields et al, because Fields et al. teaches controlling the feedback device to output sound, an image with color, perfume, wind, or vibration having a frequency in the first and second modes targeted for calming is effective for reducing the user’s anxiety or aggression ([0046]; [0048]; [0052]; [0061]).
Regarding claims 24 and 33, claim 8 of the ‘304 application recites all that is recited in instant claim 24 (which encompasses claim 17) and claim 16 of the ‘304 application recites all that is recited in instant claim 33 (which encompasses claim 26). The difference between instant claims 24 and 33 and claims 8 and 16, respectively, of the ‘304 application lies in that instant claims 24 and 33 recite the limitation “a camera configured to obtain image data of the user, and wherein the controlling of the feedback device comprises: determining information about the user’s current emotional state based on at least one of the image date or the bio-signal”, which is not recited in instant claims 24 and 33.
However, Fields et al. teaches a vehicle and method for controlling the vehicle (Figure 1, vehicle, 108; [0019]-[0020]), comprising: providing a feedback device (Figure 1, speaker, 122 or displays, [0021]; other stimuli as in [0052]); providing a controller (Figure 1, computer, 114 communicating with network, 104) (Figure 1; [0021]) to control the feedback device to decrease an emotion factor corresponding to a degree of excitability of the user among at least one emotion factor and a second mode for controlling the feedback device to increase an emotion factor corresponding to a degree of positivity of the user among the at least one emotion factor (user’s impaired emotional state scores calculated as a difference between the impaired emotional state score and a threshold, [0047], [0049]-[0050]; based on calculation of impaired emotional state scores determining the user is in an impaired emotional state, first and second modes of stimuli determined to improve user’s anxiety/aggression states reducing excitability and improving positivity, [0052], [0057], [0061]-[0062]). Fields et al. teaches the vehicle comprises a camera (Figure 2, front image capture device, 218) configured to obtain image data of the user, wherein the controlling of the feedback device comprises: determining information about the user's current emotional state based on at least one of the image data or the bio-signal ([0034]; camera 218 to capture image data of user, and processed “to determine pupil dilation or facial flushing” to determine emotional state, [0044], [0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle and method of controlling the vehicle of claims 8 and 16 of the ‘304 application to include a camera for obtaining image data of the user and determining information about the user’s current emotional state based on the image data as taught by Fields et al., because Fields et al. teaches factors such as pupil dilation and facial flushing captured via imaging the user’s face are useful in determining the user’s emotional state ([0044], [0046]).
Regarding claims 25 and 34, claim 8 of the ‘304 application recites all that is recited in instant claim 25 (which encompasses claim 17) and claim 16 of the ‘304 application recites all that is recited in instant claim 34 (which encompasses claim 26). The difference between instant claims 25 and 34 and claims 8 and 16, respectively, of the ‘304 application lies in that instant claims 25 and 34 recite “an inputter configured to receive information about the target emotional state from the user”, which is not recited in claims 8 and 16 of the ’304 application.
However, Fields et al. teaches a vehicle and method for controlling the vehicle (Figure 1, vehicle, 108; [0019]-[0020]), comprising: providing a feedback device (Figure 1, speaker, 122 or displays, [0021]; other stimuli as in [0052]); providing a controller (Figure 1, computer, 114 communicating with network, 104) (Figure 1; [0021]) to control the feedback device to decrease an emotion factor corresponding to a degree of excitability of the user among at least one emotion factor and a second mode for controlling the feedback device to increase an emotion factor corresponding to a degree of positivity of the user among the at least one emotion factor (user’s impaired emotional state scores calculated as a difference between the impaired emotional state score and a threshold, [0047], [0049]-[0050]; based on calculation of impaired emotional state scores determining the user is in an impaired emotional state, first and second modes of stimuli determined to improve user’s anxiety/aggression states reducing excitability and improving positivity, [0052], [0057], [0061]-[0062]). Fields et al. teaches an inputter configured to receive information about the target emotional state from the user (“user interface to allow a user to input commands to” system, [0037], [0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle and method for controlling a vehicle of claims 8 and 16 of the ‘304 application to include an inputter for receiving information about the target emotional state from the user as taught by Fields et al., because Fields et al. teaches providing a user interface for receiving information from the user improves the user’s individual experience ([0037]; [0067]).
This is a provisional nonstatutory double patenting rejection.
Claim 27 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 16 of copending Application No. 16/513,304 in view of U.S. Patent Application Publication No. 2015/0254955 (Fields et al.) and U.S. Patent Application Publication No. 2017/0239433 (Martin et al.).
Regarding instant claim 27, claim 16 of the ‘304 application recites all that is recited in instant claim 27 (which encompasses the limitations of claim 26). The difference between instant claim 27 and claim 16 of the ‘304 application lies in that instant claim 27 recites “the controlling of the feedback device comprises: controlling the feedback device to output at least one of a sound…in the first mode”, which is not recited in claim 16 of the ‘304 application.
However, Fields et al. teaches method for controlling the vehicle (Figure 1, vehicle, 108; [0019]-[0020]), comprising: providing a feedback device (Figure 1, speaker, 122 or displays, [0021]; other stimuli as in [0052]); providing a controller (Figure 1, computer, 114 communicating with network, 104) (Figure 1; [0021]) to control the feedback device to decrease an emotion factor corresponding to a degree of excitability of the user among at least one emotion factor and a second mode for controlling the feedback device to increase an emotion factor corresponding to a degree of positivity of the user among the at least one emotion factor (user’s impaired emotional state scores calculated as a difference between the impaired emotional state score and a threshold, [0047], [0049]-[0050]; based on calculation of impaired emotional state scores determining the user is in an impaired emotional state, first and second modes of stimuli determined to improve user’s anxiety/aggression states reducing excitability and improving positivity, [0052], [0057], [0061]-[0062]). Fields et al. teaches controlling the feedback device to output at least one of a sound, an image, or a vibration having a frequency in the first mode (The computer 114 and back end components 104 are configured to determine the type(s) and frequency of sound or vibratory stimulation that is provided to user selected based on analysis of weighted factors of impaired emotion state calculation to improve the impaired emotional state, reducing excitability and improving positivity. See [0046], [0048], [0052], and [0061].). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 16 of the ‘304 application such that the feedback device is controlled to output at least one of a sound, an image, or a vibration having a targeted frequency in the first mode as taught by Fields et al., because Fields et al. teaches providing such a sound, image, or a vibration at a targeted frequency is effective to calm the user thus improve the user’s impaired emotional state ([0052], [0057], [0061]-[0062]).
Fields et al. does not expressly teach the frequency of the sound, image, or vibration corresponds to a target breathing or heartbeat cycle.
However, Martin et al. teaches a method for reducing anxiety (abstract), comprising controlling a feedback device to output sound having a frequency corresponding to a target breathing cycle (visual or acoustic stimuli provided to user at frequency pacing desired respiration rate to calm user, thus reducing heightened anxiety, [0284]-[0285]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 16 of the ‘304 application and Fields et al. such that the frequency of the sound, image, or vibratory stimulus output corresponds to a target breathing cycle as taught by Martin et al., because Martin et al. teaches providing such paced stimuli encourages a user to reduce their respiration rate when in a heightened emotional state, such as an elevated state of anxiety, to thereby calm the user ([0284]-[0285]).
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791